PER CURIAM.
Appellant’s probation was revoked. The trial court adjudicated him guilty of the underlying offenses and sentenced him to terms of imprisonment within the statutory limits.
The trial court gave him credit of only 62 days for time previously served. Yet, the record shows that the appellant had served approximately six months in the county jail as a condition of his probation. Pursuant to State v. Jones, 327 So.2d 18 (Fla.1976), the appellant was entitled to credit on his new sentence for that time which he had served in the county jail as a condition of his probation, provided that he had not already been given credit on a different sentence for that time period. We cannot tell whether any portion of the time he spent in jail was credited to a different sentence.
The judgment is affirmed, but we remand this case to the trial court for reconsideration of appellant’s credit for time served in light of State v. Jones, supra. If upon reconsideration the court finds appellant entitled to further credit, the sentence shall be reduced accordingly. The appellant need not be present at the reconsideration proceeding.
HOBSON, A. C. J., and GRIMES and SCHEB, JJ., concur.